64 F.3d 674
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Annemarie SKOMINA, Plaintiff-Appellant,v.Robert E. RUBIN, Secretary of the Treasury, Defendant-Appellee.
United States Court of Appeals, Federal Circuit.
July 31, 1995.

D.N.J.
DISMISSED.
Before RADER, Circuit Judge.
SUA SPONTE
ORDER
RADER, Circuit Judge.


1
The court sua sponte considers whether Annemarie Skomina's appeal should be dismissed.


2
On February 12, 1993, the Merit Systems Protection Board affirmed Skomina's separation from the Office of Thrift Supervision.  Thereafter, Skomina commenced an action in federal district court, seeking review of the Board's order.  On May 12, 1995, the United States District Court for the District of New Jersey dismissed Skomina's case.  Instead of appealing the dismissal order to the United States Court of Appeals for the Third Circuit, Skomina petitioned this court for review.  On July 18, 1995, this court informed Skomina that it did not have jurisdiction over the dismissal order and that any petition for review of the 1993 Board decision was untimely.  Thus, this court asked Skomina to notify us whether she wanted her appeal to be transferred to the Third Circuit.


3
In her response, Skomina asks that we retain jurisdiction to review the Board's order.  Skomina argues that after the district court dismissed her case, she had the option of either appealing the district court's decision in the Third Circuit or seeking review of the Board's order in this court and that she seeks the latter.


4
Except for certain cases not relevant here, such as patent cases and "Little Tucker Act" cases, this court does not have jurisdiction to review decisions of district courts.  See 28 U.S.C. Sec. 1295(a) and (b).  This court has jurisdiction to review final orders or decisions of the Board, pursuant to 5 U.S.C. Sec. 7703(b)(1), when a petitioner files a petition for review within 30 days of the Board's decision.  See Monzo v. Department of Transp., Fed.  Aviation Admin., 735 F.2d 1335, 1336 (Fed.  Cir. 1984) (the 30-day period for appeal is statutory, mandatory, and jurisdictional); 28 U.S.C. Sec. 1295(a)(9).  Skomina has not sought timely review of the Board's decision in this court.


5
Accordingly,

IT IS ORDERED THAT:

6
(1)  Skomina's appeal is dismissed.


7
(2)  Each side shall bear its own costs.